DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 12/1/2021 which amended claims 18 and 19. Claims 11-19 are currently pending.  

Terminal Disclaimer
The terminal disclaimer filed on 12/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,767,976 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light receiving unit,” “a peak detection unit,” “a profile generation unit” in claim 11; “an input setting unit” in claim 14; “a parameter acquisition unit” in claim 15; and “a measurement processing unit,” “a display processing unit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious a peak detection unit that detects one or a plurality of peak candidate positions of light receiving amounts in the second direction for each pixel column based on a plurality of the light receiving amount distributions respectively output from a plurality of the pixel columns arranged in the first direction; a profile generation unit that selects a peak position to be adopted to the profile from the peak candidate positions detected by the peak detection unit for each pixel column, and generates profile data indicating the profile based on the selected peak position; and a filter processing unit that performs filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger. These limitations in combination with the other limitations of claim 11 render the claim non-obvious over the prior art of record.
Regarding claim 18, the prior art of record, either alone or in combination, fails to teach or render obvious a processor in communication with a memory, the processor being configured to execute instructions stored in the memory that cause the processor to: detect one or a plurality of peak candidate positions of light receiving amounts in the second direction for each pixel column based on a plurality of the light receiving amount distributions respectively output from a plurality of the pixel columns arranged in the first direction; select a peak position to be adopted to the profile from the peak candidate positions detected for each pixel column; generate profile data indicating the profile based on the selected peak position; and perform filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger. These limitations in combination with the other limitations of claim 18 render the claim non-obvious over the prior art of record.
Regarding claim 19, the prior art of record, either alone or in combination, fails to teach or render obvious detecting one or a plurality of peak candidate positions of light receiving amounts in the second direction for each pixel column based on a plurality of the light receiving amount distributions respectively output from a plurality of the pixel columns arranged in the first direction; selecting a peak position to be adopted to the profile from the peak candidate positions detected for each pixel column; generating profile data indicating the profile based on the selected peak position; and performing filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger. These limitations in combination with the other limitations of claim 19 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Usami (US PGPub 2012/0154807) discloses a light projecting unit that irradiates the measurement object with slit light which spreads in a first direction or spot light scanned in the first direction (Figs. 1-4, 8, 11-13, 16-18, 22-23, paras. [0059], [0066], light-projecting/light-receiving part 100a includes light-projecting part 1 to illuminate a workpiece W with light that spreads along an X-direction); a light receiving unit that includes a plurality of pixels arranged in the first direction and a second direction intersecting with the first direction, receives reflected light from each position of the measurement object in the first direction, and outputs a light receiving amount distribution (Figs. 1-4, 11-13, 16-18, 22-23, paras. [0059]-[0063], light-projecting/light-receiving part 100a includes a light-receiving part 2 with light-receiving element 21. The light-receiving element 21 includes two-dimensionally arranged pixels to receive the light reflected from workpiece W, and the light-receiving element 21 outputs a light-receiving amount distribution); a peak detection unit that detects one or a plurality of peak candidate positions of light receiving amounts in the second direction for each pixel column based on a plurality of the light receiving amount distributions respectively output from a plurality of the pixel columns arranged in the first direction (Figs. 1-7, 9-10, 14, 15, 19-21, paras. [0060]-[0062], [0065]-[0072], [0079]-[0080], [0097]-[0098], [0151]-[0152], the waveform data obtained from the light-receiving amount distribution is processed. The waveform processing part 7 detects peak positions from the waveform data to determine the profile); and a profile generation unit that selects a peak position to be adopted to the profile based on a relative positional relationship with a peak position of another pixel column adjacent to the pixel column from the peak candidate positions detected by the peak detection unit for each pixel column, and generates profile data indicating the profile based on the selected peak position (Figs. 1-7, 9-10, 14, 15, 19-21, paras. [0059], [0062], [0069]-[0071], [0075], [0079], [0097], [0107]-[0120], [0153]-[0161], [0164]-[0170], profile creating part 8 creates profile data representing the shape of the workpiece based on the peak position selected as being a true peak from waveform processing part 7. The waveform data for each pixel of the two-dimensional light-receiving element 21 includes row and pixel data information, and the profile creating part 8 determines the true peak position by determining the relative values of the intensity between first and second reflected light intensities for all pixels, and specifying the true peak positions in the waveform for pixels with maximal calculated ratios). Usami does not describe or render obvious a filter processing unit that performs filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger. 
Yamaguchi et al. (US PGPub 2009/0046896) discloses specifying a smoothing parameter for image processing to obtain the roughness of a measured line (Figs. 2-8, 14, 18, 22, and 23, paras. [0028]-[0038], [0118]-[0129], [0169]-[0179]), but Yamaguchi does not describe or suggest a filter processing unit that performs filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger.
Satoyoshi (US PGPub 2016/0261791) discloses a user selecting various smoothing processes and filtering processes for input data measuring optical displacement (Figs. 1-4, 12-13, 23, paras. [0132], [0228]-[0233]), but Satoyoshi does not describe or suggest a filter processing unit that performs filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882